DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 June 2022 has been entered.

Specification
The substitute specification filed 1 June 2022 has been entered because it does not introduce new matter.

Drawings
The drawings were received on 1 June 2022.  These drawings are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 August 2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cras US PG Pub 2010/0161651 A1, further in view of Charnock et al. US PG Pub 2003/0182310 A1.
Regarding claims 1, 9, and 17, Cras teaches a method comprising: accessing a first join graph representing tables in a database (Cras [0106] “specify a set of database tables and joins to form a graph […]The graph is then split into a set of directed acyclic graphs […] A database query is then generated for each tree”, Cras accesses the graph representing the tables to make the directed acyclic graphs), wherein the first join graph has vertices corresponding to respective tables in the database and directed edges corresponding to join relationships (Cras [0032] “Instead of considering tables and joins as defining a non-directed graph, as is the case today, tables and joins are now abstracted into a directed graph”), wherein the directed edges are unidirectional (Cras [0032] “joins are now abstracted into a directed graph, whose edges--that represent the joins--are oriented. An edge goes from table A to table B if a join between A and B has cardinality ‘many A to one B’”); receiving a first query that references data in two or more of the tables of the database (Cras [0033] “The vertices (boxes 102, 104, 106 and 108) represent tables (including aliases or virtual tables) from an entity relation model. Vertices 102 and 108 are involved in the query.”); selecting a connected subgraph of the first join graph that includes the two or more tables referenced in the first query (Cras [0051] “A query path for a query is a sub-graph P of the DAG such that (1) P contains all vertices in the query, (2) for any two vertices A and B of the query, if A determines B (or B depends on A), then P contains a directed path that goes from A to B; and (3) P is minimal”); accessing an indication that a directed edge of the connected subgraph corresponds to a one-to-one join (Cras [0034] “Heterogeneous joins between two data sources are represented by bi-directional arrows that can be navigated in both directions.”, the heterogeneous join being a one-to-one join); generating one or more queries that reference respective subject tables that are each a root table of the modified subgraph or a table including a measure referenced in the first query (Cras [0046] “Once a query path has been obtained, one can automatically split it into a collection of trees. Each tree lends itself to the generation of a SQL statement”); generating a query graph that specifies joining of results based on the one or more leaf queries to obtain a transformed query result for the first query, wherein the query graph has a single root node corresponding to the transformed query result (Cras [0011] “Each directed acyclic graph has a single root vertex that does not form a path to itself through oriented edges. […] The tree is a sub-graph of a directed acyclic graph without loops and one list of joins relates any two database tables in the tree. A database query is generated for each tree. The database query is applied to database tables to form query results.”); invoking a transformed query on the database that is based on the query graph and the one or more queries to obtain the transformed query result (Cras [0047] “For each DAG, extract a tree. Generate a SQL statement for each tree. Finally, process the set of SQL statements to form query results”, the generated SQL statement being a transformed query); and presenting data based on the transformed query result (Cras [0047] “form query results, which are displayed.”).
While Cras teaches making subgraphs which are then used to make multiple queries to then use to answer the original query, Cras does not detail the reduction of complexity of the subgraphs, instead leaving open how the subgraphs become Cras [0047] “a collection of directed acyclic graphs, each with one root.” does not teach modifying the connected subgraph based on the indication to obtain a modified subgraph, wherein the modified subgraph has less root tables than the connected subgraph. However, the process of breaking a subgraph with multiple root nodes into ones with only one root node has been a common practice, such as described in Charnock et al. As such Charnock et al. teaches modifying the connected subgraph based on the indication to obtain a modified subgraph, wherein the modified subgraph has less root tables than the connected subgraph (Charnock et al. fig. 24b, Charnock et al. [0678] “create a tentative D-colored vertex at the root of the thread cluster […] find all W-colored clusters and if the root does not already have an outgoing D-colored edge then create a tentative D-colored vertex and add edges as for threads”, Charnock et al. [0687] “Additionally a solo may become the new root for a discussion cluster (see block 2460), in which case the prior root is removed and all attributes transferred to the new root vertex”).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Cras with Charnock et al. that in order to answer a query using parallel processing they would use single root subtree construction such as from Charnock et al. with the database and query directed graphing and subgraph query construction and parallel processing from Cras.
Regarding additional aspects of claim 9, teaches a system, comprising: a network interface, a processor, and a memory, wherein the memory stores instructions executable by the processor (Cras [0108] “An oriented query path processor 2014 includes executable instructions to implement the operations”).
Regarding additional aspects of claim 17, teaches a non-transitory computer-readable storage medium that includes instructions that, when executed by a processor, facilitate performance of operations (Cras [0110] “a computer storage product with a computer-readable medium having computer code thereon for performing various computer-implemented operations.”).
Regarding claims 2, 10, and 18, Cras teaches wherein modifying the connected subgraph based on the indication to obtain the modified subgraph comprises: reversing the direction of the directed edge identified by the indication (Cras [0706] “The procedure first evaluates a set of candidate items […], recording the results for each. It then walks back through this record and creates discussion 305 edges. It uses two secondary data structures, a chart (see block 2588.) and a lookup table […] The models can often be shared across multiple arcs as seen below, and other schemes such as only recording changes can be used”, Cras [0730] “After completing all arcs for the current vertex the discussion is updated (see blocks 2552.). Select the highest scoring chart edge on the current chart vertex” The secondary data structures storing edges and being updated show that the edge direction indicated can be reversed, as is done for finding the best path in Cras [0641] “When an edge is added to the graph a reverse edge [key] is also added to ensure navigability in both directions.”).
Regarding claims 3 and 11, Cras teaches that a one-to-one join is represented by a bidirectional edge while Charnock et al. teaches the modification of the selected subgraph. As such the combination of references teaches wherein modifying the connected subgraph based on the indication to obtain the modified subgraph comprises: selecting, based on the indication, a second connected subgraph of the connected subgraph that includes only edges that correspond to a one-to-one join (Charnock et al. [0687] “Additionally a solo may become the new root for a discussion cluster (see block 2460), in which case the prior root is removed and all attributes transferred to the new root vertex”, Charnock et al. [0641] “When an edge is added to the graph a reverse edge is also added to ensure navigability in both directions.”, Cras [0032] “An edge goes from table A to table B if a join between A and B has cardinality "many A to one B".”); and iteratively reversing one or more directed edges of the second connected subgraph, including the directed edge identified by the indication, to reduce a number of root tables in the second connected subgraph (Cras [0084] “This will remove at least one edge of C. Then go back to step 1. To look for other simple cycles. This loop 3-4 always terminates, because at each iteration, if the new cycle contains another fan trap than F, then it is strictly closer to the root than F.” noting that while Cras talks about removal Charnock et al. talks about updating so the combination includes reversing the edge(s)).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Cras with Charnock et al. that in order to answer a query using parallel processing they would use single root subtree construction such as from Charnock et al. with the database and query directed graphing and subgraph query construction and parallel processing from Cras.
Regarding claims 4, 12, and 19, Cras teaches wherein the one or more reversible joins paths each connect a source vertex corresponding to a root table of the connected subgraph to a destination vertex corresponding to a shared dimension table of the connected subgraph that is shared with another root table of the connected subgraph (Cras [0079] “for each vertex S in the set R of root vertices, select the graph formed by S and all its successors in the query path.”, Cras figs. 10-12), and where directed edges are identified by the indication as corresponding to a one-to-one join (Cras [0032] “An edge goes from table A to table B if a join between A and B has cardinality "many A to one B".”). Cras does not teach wherein modifying the connected subgraph based on the indication to obtain the modified subgraph comprises: identifying, based on the indication, one or more reversible join paths in the connected subgraph, and reversing the direction of at least one of the one or more reversible join paths by reversing one or more directed edges of the connected subgraph.
Charnock et al. teaches wherein modifying the connected subgraph based on the indication to obtain the modified subgraph comprises: identifying, based on the indication, one or more reversible join paths in the connected subgraph (Charnock et al. “Each entry contains another array which contains all edges that terminate at that vertex. […] Chart edges keep track of a candidate vertex (see block 2595), the proposed parent of that vertex”), and reversing the direction of at least one of the one or more reversible join paths by reversing one or more directed edges of the connected subgraph (Charnock et al. [0641] “When an edge is added to the graph a reverse edge is also added to ensure navigability in both directions.”). 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Cras with Charnock et al. that in order to answer a query using parallel processing they would use single root subtree construction such as from Charnock et al. with the database and query directed graphing and subgraph query construction and parallel processing from Cras.
Regarding claims 5 and 13, Cras teaches wherein reversing the direction of the at least one of the one or more reversible join paths comprises: checking that the root table of the at least one of the one or more reversible join paths is still a root table of the modified subgraph (Cras [0047] “split the query path into a collection of directed acyclic graphs, each with one root.”, Cras [0048] “Vertex B is functionally dependant on vertex A if there exists an oriented path from A to B. […] A root only has outgoing edges.”); and checking that the shared dimension table corresponding to the destination vertex of the at least one of the one or more reversible join paths would not become a root table of the modified subgraph (Cras [0049] “A path is a connected component if any vertex can be linked to any other, ignoring the orientation of edges. A path contains a cycle if it is possible to navigate from a vertex to itself through at least one edge, ignoring edge orientation.”).
Regarding claims 7 and 15, Cras teaches wherein the indication includes a data structure in a data model representing tables in the database (Cras [0032] “tables and joins are now abstracted into a directed graph, whose edges--that represent the joins--are oriented. An edge goes from table A to table B if a join between A and B has cardinality "many A to one B".”).
Regarding claims 8 and 16, Cras teaches wherein indication includes a data structure in a schema of the database (Cras [0034] “In relational terms, the source table has a foreign key to the target table, and this key may be null. Heterogeneous joins between two data sources are represented by bi-directional arrows that can be navigated in both directions.”).

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over as Cras US PG Pub 2010/0161651 A1 and Charnock et al. US PG Pub 2003/0182310 A1 as applied to claim 1 above, and further in view of Chappell et al. US PG Pub 2012/0066206 A1.
Regarding claims 6, 14, and 20, Cras and Charnock et al. does not teach wherein modifying the connected subgraph based on the indication to obtain the modified subgraph comprises: merging two vertices of the connected subgraph that are connected by the directed edge identified by the indication.
Chappell et al. teaches wherein modifying the connected subgraph based on the indication to obtain the modified subgraph comprises: merging two vertices of the connected subgraph that are connected by the directed edge identified by the indication (Chappell et al. [0028] "At step 215, the query is compiled for execution against the desired data. […] By looking at the data that will be required in later operations, it may be possible to reduce the number of joins in the query.").
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Cras and Charnock et al. with Chappell et al. that in order to reduce the subgraph iterations needed to answer a query using parallel processing they would use the join reduction method from Chappell et al., with the single root subtree construction such as from Charnock et al. and the database and query directed graphing and subgraph query construction and parallel processing from Cras.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        




/ALEX GOFMAN/Primary Examiner, Art Unit 2163